Citation Nr: 1722660	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  06-15 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to February 1971 and from March 1971 to May 1972.    

In an August 2005 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, denied the issue of entitlement to an increased rating for the Veteran's service-connected right knee disability, which he appealed.  During the pendency of the appeal, the Veteran submitted a statement in May 2011 in which he asserted that he was unable to work because of his service-connected right knee disability.  In July 2011, the Board determined a claim for a TDIU rating had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009), 
and remanded the issue for proper development and adjudication.  In October 2011, the Board determined that the RO had taken no action in compliance with the July 2011 Remand directives.  Therefore, the issue of a TDIU rating was once again remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2016, the Board determined that a remand was necessary to schedule a VA examination to assess the functional impact, if any, due to the Veteran's service-connected disabilities.  As will be discussed below, there has been no acceptable substantial compliance with the March 2016 remand directives.  Thus, the Board is again remanding this issue.  See Stegall, supra. (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the prior March 2016 remand, the Board determined that a VA examination was necessary to help determine whether the Veteran was unable to secure or maintain substantially gainful employment due to the service-connected disabilities either alone or in the aggregate.  The Veteran was not afforded such examination. 

The RO indicated in their February 2017 SSOC that the Veteran failed to appear for scheduled VA examinations in December 2016 and January 2017.  In their May 2017 Written Brief Presentation, the Veteran's representative argues that the record fails to show evidence that reasonable efforts were made to notify the Veteran of examination.  They further argue that the lack of evidence of any postal notification being sent to the Veteran, to include any record of returned mail, rebuts the presumption of regularity in this case.   They conclude that since VA has failed to demonstrate lack of good cause and has insufficient evidence of the failure to "RSVP" to the examination, he should once again be afforded the examination as ordered.  The Board agrees.

Notably, a January 2017 Compensation and Pension Exam Inquiry indicates the Veteran failed to "RSVP" to the scheduled examination and a voicemail was left at a listed phone number, presumably the Veteran's.  The Inquiry further states that a "ten day letter" was attached.  The file reflects that the examination was then cancelled because the Veteran did not "RSVP" for his scheduled examination and the RO had been notified. 

The Board can discern no authority supporting this action, as there is no requirement in the applicable regulation that a Veteran confirm that he will attend a scheduled examination.  Moreover, while there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice, a copy of the VA examination notice letter is not of record, to include any "ten day letter." 

Therefore, in an effort to ensure compliance with the duty to assist, the Board will remand the issue of a TDIU rating in order for the AOJ to attempt to schedule the Veteran for an examination to assess the functional impact, if any, owing to the Veteran's service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assess the functional impact owing to the Veteran's service-connected disabilities.   All necessary diagnostic testing and evaluation must be performed.

The examiner(s) should specifically comment on the functional impairment associated with each of these service-connected disabilities, including the effects of these disabilities on occupational duties and activities of daily living, to assist the Board in determining whether these disabilities render the Veteran unemployable - meaning incapable of obtaining substantially gainful employment versus employment that instead only would be considered marginal.  The examiner should address their impact in terms of the Veteran's work history and education.  The examiner should not consider or discuss the Veteran's age or any nonservice-connected disabilities.  If the examiner determines that the Veteran's service-connected disabilities have rendered him unemployable, then the evaluator should indicate the onset of the Veteran's unemployability.

Again, it is most essential the examiner(s) provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion in response to any of the above questions, the examiner must discuss why this is the case. So merely saying that the examiner cannot respond without resorting to mere speculation will not suffice.

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue of entitlement to a TDIU rating.  

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






